GRAVES, Judge.
Appellant was convicted of the unlawful killing of one-Sam Crawford, and given a penalty of two years for murder without malice.
*87There are no bills of exceptions in the record.
There is found, among the papers of the case, a purported statement of facts containing 69 pages of typewritten matter, signed by the State’s attorney as well as by appellant’s attorney, but such statement does not contain a certificate of approval of the judge presiding at the trial of the case.
There is another statement of facts supposedly developed upon the hearing of a motion for a continuance of this case. This additional statement does not bear a certificate of approval of the trial judge.
Neither of such statements can be considered by this court. See Art. 760, (1) Vol. 3, Pocket Part, Vernon’s Code of Criminal Procedure.
The proceedings herein appear to be without objection and also without error, and there being nothing further for our consideration, the judgment is affirmed.